                  Case 1:20-mc-00010-PDW Document 6 Filed 01/25/21 Page 1 of 1


Kari Knudson

From:                noreply@salesforce.com on behalf of NLRDB <nlrdbinfo@americanbar.org>
Sent:                Monday, January 25, 2021 10:50 AM
To:                  Kari Knudson
Subject:             Record Submitted


CAUTION ‐ EXTERNAL:


Dear Kari Knudson,

The following record has been entered into the ABA National Lawyer Regulatory Data Bank. Your record information is
here:

CPR ID: E‐0090060627
Lawyer: Richard Liebowitz
Date Submitted: 1/25/2021

We will review and email you if we need additional information.

Thank You,
Annie Kuhlman
ABA
National Lawyer Regulatory Data Bank
NLRDBinfo@americanbar.org
(312) 988‐5300
CAUTION ‐ EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                          1
